internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc ebeo br5-plr-115539-99 date date legend taxpayer company esop a x y z dear this responds to a letter sent on your behalf requesting a ruling regarding the substantial compliance with the requirements of sec_1042 of the internal_revenue_code_of_1986 the code and the applicable regulations in connection with the sale of stock of the company to the employee_stock_ownership_plan esop maintained by the company the company is a domestic_corporation that had no stock outstanding that was readily available on an established_securities_market at the time of your sale of stock to the esop the company maintains esop which qualifies under sec_401 of the code and meets the requirements of sec_4975 of the code the esop has received a favorable determination_letter from the internal_revenue_service on a you sold x shares of your common_stock of the company to the esop the esop transaction in exchange the esop paid a total of y for the stock as a result of the esop transaction you realized a gain of z you had held the common_stock for more than three years and had not received the stock in a distribution from a plan described in code sec_401 or in a transfer pursuant to an option or other plr-115539-99 right to acquire stock to which code sec_83 sec_422 or sec_423 applied after the esop transaction on a the esop held more than of the total value of the outstanding_stock of the company on the date of the esop transaction the company executed its statement of consent pursuant to code sec_1042 whereby the company consented to be bound by the terms of code sec_4978 and sec_4979a also on the date of the esop transaction you executed your statement of election you were informed by your attorney and by your accountant that the statement of consent and statement of election would need to be filed along with your timely filed form_1040 u s individual_income_tax_return in order for you to properly elect to have sec_1042 of the code apply to the esop transaction prior to depositing the sale proceeds into segregated accounts with three different investment advisory firms you discussed with your accountant your intention to make a sec_1042 election and to defer the recognition of the gain from the esop transaction the accountant spoke with you concerning the general details necessary for a valid code sec_1042 election to be made the accountant did not discuss the need to have a notarized statement of purchase executed at the time that any replacement_property was to be purchased because he erroneously thought that you did not intend to make any such purchases until september or october of contrary to the accountant’s understanding beginning on date upon the recommendations of your investment advisors you began to reinvest the esop transaction sale proceeds into certain investments which would be suitable as qualified_replacement_property you periodically reinvested the sale proceeds into certain securities until date well within twelve months from the esop transaction as you were unaware of the requirement you did not complete notarized statements of purchase within thirty days of the purchases as required by temp sec_1_1042-1t q a-3 b prior to the end of the replacement_period the accountant followed up with you to discuss the purchase of replacement_property at that time you informed the accountant that you had purchased a significant number of securities starting in date with the intention to elect to hold these securities as qualified_replacement_property you were then advised to and did execute notarized statement of purchases covering the securities purchased between date and date at that time you also timely filed an amended u s individual_income_tax_return to include the appropriate notarized statements of purchase a ruling has been requested that you have substantially complied with the requirements for making an election under sec_1042 of the code with respect to your sale of company stock to the esop on a and that the election together with the executed statements of purchase covering property purchased between november plr-115539-99 and date will be treated as having satisfied the requirements of sec_1_1042-1t of the temporary income_tax regulations so that the property covered by the statements of purchase can be treated as qualified_replacement_property within the meaning of code sec_1042 sec_1042 of the code provides that a taxpayer or executor may elect in certain cases not to recognize long-term_capital_gain on the sale of qualified_securities to an esop as defined in sec_4975 or eligible worker owned cooperative if the taxpayer purchases qualified_replacement_property as defined in sec_1042 within the replacement_period of sec_1042 and the requirements of sec_1042 and sec_1_1042-1t of the temporary income_tax regulations are satisfied a sale of qualified_securities meets the requirements of sec_1042 if the qualified_securities are sold to an esop as defined in sec_4975 or an eligible worker owned cooperative the plan or cooperative owns after application of a immediately after the sale at least percent of - a each class of outstanding_stock of the corporation other than stock described in sec_1504 which issued the securities or b the total value of all outstanding_stock of the corporation other than stock described in sec_1504 the taxpayer files with the secretary a verified written_statement of the employer whose employees are covered by the esop or an authorized officer of the cooperative consenting to the application of sec_4978 and sec_4979a with respect to such employer or cooperative and the taxpayer’s holding_period with respect to the qualified_securities is at least years determined as of the time of the sale for taxable years beginning before date sec_1042 provides that the term qualified_securities means employer_securities as defined in sec_409 which are issued by a domestic_corporation that has no stock outstanding that is readily_tradable on an established_securities_market and were not received by the taxpayer in a distribution from a plan described in sec_401 or in a transfer pursuant to an option or other right to acquire stock to which sec_83 sec_422 or sec_423 applied the taxpayer must purchase qualified_replacement_property within the replacement_period which is defined in sec_1042 as the period which begin sec_3 months before the date on which the sale of qualified_securities occurs and end sec_12 months after the date of such sale sec_1042 defines qualified_replacement_property qrp as any security issued by a domestic operating_corporation which did not for the taxable_year preceding the taxable_year in which such security was purchased have passive_investment_income as defined in sec_1362 in excess of percent of the gross_receipts of such corporation for such preceding_taxable_year and is not the plr-115539-99 corporation which issued the qualified_securities which such security is replacing or a member of the same controlled_group_of_corporations within the meaning of sec_1563 as such corporation sec_1_1042-1t q a-3 of the temporary income_tax regulations states that the election shall be made in a statement of election attached to the taxpayer’s income_tax return filed on or before the due_date including extensions of time for the taxable_year in which the sale occurs sec_1_1042-1t q a-3 of the temporary income_tax regulations states that the statement of election shall provide that the taxpayer elects to treat the sale of securities as a sale of qualified_securities under sec_1042 and shall contain the following information a description of the qualified_securities sold including the type and number of shares the date of the sale of the qualified_securities the adjusted_basis of the qualified_securities the amount_realized upon the sale of the qualified_securities the identity of the esop or worker-owned cooperative to which the qualified_securities were sold if the sale was part of a single interrelated transaction under a prearranged agreement between taxpayers involving other sales of qualified_securities the names and taxpayer identification numbers of the other taxpayers under the agreement and the number of shares sold by the other taxpayers sec_1_1042-1t q a-3 of the temporary income_tax regulations further provides that if the taxpayer has purchased qualified_replacement_property at the time of the election the taxpayer must attach as part of the statement of election a statement of purchase describing the qualified_replacement_property the date of the purchase and the cost of the property and declaring such property to be qualified_replacement_property with respect to the sale of qualified_securities the statement of purchase must be notarized no later than days after the purchase literal compliance with procedural directions in treasury regulations on making elections is not always required see 67_tc_736 acq in result 1979_1_cb_1 regulatory requirements that relate to the substance or the essence of the statute on the other hand must be complied with strictly plr-115539-99 you relied on tax professionals to advise you as to the preparation of any forms necessary to complete the sec_1042 election in a timely and correct manner immediately upon discovering that the notarized statements of purchase were not executed in a timely manner statements of purchase were notarized and were attached to your timely filed amended u s individual_income_tax_return for the taxable_year therefore based on the specific facts of this case and representations made by you and your representative we conclude that the you have substantially complied with the requirements for an election under sec_1042 of the code and that the elections will be treated as satisfying the requirements of sec_1_1042-1t of the temporary income_tax regulations at q a-3 concerning the notarized statements of purchase with respect to qualified_replacement_property purchased by you except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your representatives the rulings contained in this letter are based upon information and representations submitted by the your representative and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely james l brokaw chief branch office of associate chief_counsel employee_benefits and exempt_organizations
